Opinion,
Mk. Justice Green:
The simple question in this case is, what was the property which the testatrix intended to dispose of by her will ? It was made forty years before her death, and she certainly meant to die testate. She was one of six children whose father was living, but whose mother had died in 1840, seven years before the date of this will. The mother had died intestate, leaving a tract of land of which the father was tenant by the curtesy during the whole of his life, and the premises in question in this action were a part, one sixth, of that tract. Of course it must be presumed that the testatrix know that during her father’s life she could have no possession of any part of the land, and it must also be presumed that she knew that after her father’s death she would become entitled to have, as her own absolutely, her portion of the land owned by her mother at the time of her death. This was something which she knew at the time her will was made, and hence, that it was in her power to dispose of her portion by will to such persons as she pleased. These being the facts, she made her will in the year 1847, containing these words: “ All my estate, both real and personal, that I shall inherit as my portion after my father’s death, I give and bequeath to my beloved cousins Dr. Wm. Gray Knowles and his wife, Martha A., their heirs George G. Knowles, Mary Warfield, Gustavus Warfield, and Louisa Yictoria Knowles, their heirs and assigns, forever.”
The question for decision is very simple. Did the testatrix intend to give this land to these persons by this will ? If she did, and that intention can be fairly deduced from the words of the will, as a matter of course the title passes. Apt words are employed; the objects of the testatrix’s bounty are plainly named, and the testatrix did have an interest in the premises *84which she had the right to dispose of. The language certainly is broad enough to include the property in question, and the only point of controversy is, what was the land which the testatrix intended to give ? It is the identity of the subject matter of the devise, alone, that is called in question. There is no doubt whatever that the will is completely operative if we hold that the land in dispute was intended to be given, and it is equally true that the will is entirely inoperative if we hold that it does not embrace this land. The testatrix had no other estate in land than this at the time the will was written, and she had none other at the time of her death. All the words of the will are suitable to describe this very land, if we can find from the words of the will that such was the intention of the testatrix. It was land which would not become the absolute property of the testatrix until after her father’s death, but it would become hers with certainty when that event transpired. It could not be taken from her, and she had the complete disposing power over it.
But it is argued for the plaintiffs that she did not dispose of it, and therefore she died intestate as to it. The whole force of the reasoning, by which this result is worked out, is by attributing a strictly technical meaning to one word contained in the devise, the word “inherit.” It is argued that the courts are bound to hold that the testatrix must be presumed to have meant that she gave to her cousin and his family only the share or portion of her father’s estate which she might inherit from him. Of course, if such was the plain meaning of the words of the will, we would be bound to so read them. The chief argument in support of this mode of reading the will is founded upon the supposed technical meaning of the word “ inherit.” It is contended that it could not apply to land which the testatrix had already inherited from her mother, who had died seven years before the will was written, and because the estate disposed of is described as something “ that I shall inherit as my portion after my father’s death.” But it must be considered that she does not devise, anything that she is to inherit from her father, but it is “ all my estate, both real and personal; ” which literally means her own, not her father’s, but into which she will come as her own portion after the death of her father. All of these words are satisfied by reading them as referring to the very *85estate she did actually have. It was her portion which she would have after her father’s death which she wanted to dispose of. It is true she used the word “ inherit,” but it is literally true that she did actually “ inherit ” her portion from her mother, so that that word in its most technical sense is not at all inapt to describe the very estate which she derived from her mother. The idea, also, that it was to come after her father’s death, was literally true, when it is considered that she could not have it until after her father’s death.
There is therefore no inconsistency in reading the words to mean that they referred to land inherited from her mother, but which she could not have herself, and could not dispose of, until after the death of her father. Read in that way, they are perfectly intelligible, sensible, consistent with themselves, and are operative. Read in the way sought by plaintiffs, we must suppose that a young girl was seriously making a will disposing of something which she did not have, which she could not possibly know she ever would have, and without its appearing that her father ever had any real or personal estate at the time this will was written. It is a most extraordinary thing for children during the life of a parent, and many years before his death, to dispose by will of his estate, or such portion of it as they tnay suppose might at some time come to them by inheritance. I have never read or heard of such a case, and it would be a most strained and unreasonable inference that such was the meaning of this testatrix. We must suppose that she really intended to dispose of an actual interest in property, which she knew would pass to her devisees at some time or other. That intention can be effectuated by applying this testamentary language to this property, and without the slightest violence to the meaning of the wrords. A contrary reading would require us to attribute a most insensible and irrational purpose to the testatrix; it would defeat entirely her manifest intent to make a gift to her near relatives, and it would result in declaring her intestate by imposing a forced meaning upon words which do not demand it. We decline to take such a step, and are clearly of opinion that the court below was entirely right in entering judgment for the defendants on the case stated.
Judgment affirmed.